Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second end of the first induction coil" at line 3 renders the claim indefinite. It is unclear for whether this second end of the first induction coil is the same as the one recited in the preceding claim 1 at lines 6-7. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 9 recites the limitation "a battery characteristic" at line 1 renders the claim indefinite. It is unclear for whether this battery characteristic is the same as the one recited in the preceding claim 8 at line 4. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 17 recites the limitation "a first end of the magnetic cylinder" at lines 2-3 renders the claim indefinite. It is unclear for whether this first end of the magnetic cylinder is the same as the one recited in the preceding claim 15 at lines 6-7. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  The limitation "a second end of the first induction coils" at line 3 renders the claim indefinite. It is unclear for whether this second end of the first induction coils is the same as the one recited in the preceding claim 15 at lines 10-11. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  The limitation "a second end of the magnetic cylinder" at lines 3-4 renders the claim indefinite. It is unclear for whether this second end of the magnetic cylinder is the same as the one recited in the preceding claim 15 at lines 8-9. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claims 10-13 are also rejected because each claim depends on a rejected claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (CN 1810069) in view of Fishman et al. (US 6,121,592).
Regarding claim 1, Lovens discloses an apparatus for induction heating (see figure 2) powered by a battery (i.e. an appropriate AC power), comprising: 
a first induction coil 102a (fig. 2) comprising a first end (not labeled, i.e. the end connected to terminal(s) 106a, 108a) connected to a terminal 108a (fig. 2) of the battery (i.e. AC power) at a node (i.e. a point of connection); 
a second induction coil 102b (fig. 2) comprising a second end (not labeled, i.e. the end connected to terminal(s) 106b, 108b) connected to the terminal 108b (fig. 2) of the battery via the node (i.e. a point of connection) (¶ 0005).
 Lovens discloses all the limitations of the claimed invention as set forth above, except for a first switch device configured to selectively connect a second end of the first induction coil to a voltage potential; and a second switch device configured to selectively connect a first end of the second induction coil to the voltage potential.
However, Fishman teaches a first switch device 32, 32a-c (fig. 2, i.e. a switching circuit) configured to selectively connect a second end (not labeled, i.e. a line connected to termination 85) of the first induction coil 81 (fig. 2, i.e. called coil section 81) to a voltage potential (i.e. a positive terminal/termination); and a second switch device 31, 
With respect to claim 2, Lovens in view of Fishman discloses the limitations of the claimed invention as set forth above of which Lovens further discloses wherein the first induction coil 102a (fig. 2) and the second induction coil 102b (fig. 2) are wrapped around a single, magnetic cylinder, wherein the magnetic cylinder 104 (fig. 2, i.e. a metal workpiece) comprises a first end (not labeled, i.e. the upper end of the metal workpiece 104) and a second end (not labeled, i.e. the lower end of the metal workpiece 104).
With respect to claim 3, Lovens in view of Fishman discloses the limitations of the claimed invention as set forth above of which Fishman further discloses wherein: the first end (not labeled, i.e. a line connected to termination 84) of the first induction coil 81 (fig. 2, i.e. called coil section 81) is directly adjacent to the first end (not labeled, i.e. the upper end of the susceptor 60) of the magnetic cylinder 60 (fig. 2, i.e. called a susceptor) and a second end (not labeled, i.e. a line connected to termination 85) of the first induction coil 81 (fig. 2, i.e. called coil section 81) is directly adjacent to the second end (not labeled, i.e. the upper end of the susceptor 60) of the magnetic cylinder 60 (fig.  of the magnetic cylinder 60 (fig. 2, i.e. called a susceptor) and the second end (not labeled, i.e. a line connected to termination 87) of the second induction coil  82 (fig. 2, i.e. called coil section 82) is directly adjacent to the first end (not labeled, i.e. the upper end of the susceptor 60) of the magnetic cylinder 60 (fig. 2, i.e. called a susceptor).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such induction coil(s) arrangement as set forth above, as suggested and taught by Fishman, for the purpose of achieving the desired temperature distribution along the length of the susceptor (col. 2, lines 51-55).
With respect to claim 7, Lovens in view of Fishman discloses the limitations of the claimed invention as set forth above of which Lovens further discloses wherein: the first induction coil 102a (fig. 2) is configured to generate a first current flowing in a first direction (see indicated arrows); and the second induction coil 102b (fig. 2) is configured to generate a second current flowing in an opposite, second direction (see indicated arrows) (¶ 0005).

Claims 4-6 and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Lovens (CN 1810069) in view of Fishman et al. (US 6,121,592) and Morrison (US 20030111461).
Regarding claim 4, Lovens in view of Fishman et al discloses all the limitations of the claimed invention as set forth above, except for a first capacitor connected between the first and second ends of the first induction coil; and a second capacitor connected between the first and second ends of the second induction coil.
However, Morrison teaches a first capacitor 124 (fig. 3) connected between the first and second ends (not shown) of the first induction coil 112 (i.e. called a primary winding); and a second capacitor 122 (fig. 3) connected between the first and second ends (not shown) of the second induction coil 50’ (i.e. called a secondary winding) (¶ 0020). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of reference, to include such electrical component(s) arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction heating system that can be mounted in a confined area for diverse operations of induction heating in such confined areas (¶ 0010).
Regarding claim 5, Lovens in view of Fishman et al and Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein: the terminal of the battery 30 (fig. 1) is a negative battery terminal 34 (fig. 1, i.e. negative lead); and the voltage potential is a positive voltage potential 32 (fig. 1, i.e. called a positive lead) (¶ 0020). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical element(s) arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a 
With respect to claim 6, Lovens in view of Fishman et al and Morrison discloses all the limitations of the claimed invention as set forth above of which Morrison further discloses wherein: the terminal of the battery 3 (fig. 1) is a positive battery terminal 32 (fig. 1, i.e. called a positive lead); and the voltage potential is a ground potential 36 (fig. 1) (¶ 0020). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical element(s) arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction heating system that can be mounted in a confined area for diverse operations of induction heating in such confined areas (¶ 0010).
With respect to claim 15, Lovens in view of Fishman et al and Morrison discloses the limitations of the claimed invention as set forth above in claim 1 (same features) including of which Fishman further discloses a control circuit 50 (fig. 2), first 81 (fig. 2, i.e. called coil section 81) and second 82 (fig. 2, i.e. called coil section 82) induction coils wrapped around a magnetic cylinder 60 (fig. 2, i.e. called a susceptor) (abstract), and a sensor signal (col. 6, lines 3-5), except for a positive terminal of a battery.  Morrison teaches a positive terminal 32 (fig. 1, i.e. called a positive lead) of a battery 3 (fig. 1) (abstract; ¶ 0020). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such battery arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction 
With respect to claim 16, Lovens in view of Fishman et al and Morrison discloses all the limitations of the claimed invention as set forth above of which Morrison further discloses wherein the first SW1 (fig. 3) and second SW2 (fig. 3) switch devices are also connected to a ground potential 36 (fig. 3).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical element(s) arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction heating system that can be mounted in a confined area for diverse operations of induction heating in such confined areas (¶ 0010).
With respect to claim 17, Lovens in view of Fishman et al and Morrison discloses all the limitations of the claimed invention as set forth above of which Fishman further discloses wherein: 19ONS03387(B)US / 10545.A700the first end (not labeled, i.e. a line connected to termination 84) of the first induction coil 81 (fig. 2, i.e. called coil section 81) is directly adjacent to a first end (not labeled, i.e. the upper end of the susceptor 60) of the magnetic cylinder 60 (fig. 2, i.e. called a susceptor) and a second end (not labeled, i.e. a line connected to termination 85) of the first induction coils 81 (fig. 2, i.e. called coil section 81) is directly adjacent to a second end (not labeled, i.e. the upper end of the susceptor 60) of the magnetic cylinder 60 (fig. 2, i.e. called a susceptor); and the first end (not labeled, i.e. a line connected to termination 86) of the second induction coil 82 (fig. 2, i.e. called coil section 82) is directly adjacent to the second end (not labeled, i.e. the upper end of the susceptor 60) of the magnetic cylinder 60 (fig. 2, i.e. called a susceptor) and the second 
With respect to claim 18, Lovens in view of Fishman et al and Morrison discloses all the limitations of the claimed invention as set forth above of which Morrison further discloses a first capacitor 124 (fig. 3) connected between the first and second ends (not shown) of the first induction coil 112 (i.e. called a primary winding); and a second capacitor 122 (fig. 3) connected between the first and second ends (not shown) of the second induction coil 50’ (i.e. called a secondary winding) (¶ 0020). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of reference, to include such electrical component(s) arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction heating system that can be mounted in a confined area for diverse operations of induction heating in such confined areas (¶ 0010).
Regarding claim 19, Lovens in view of Fishman et al and Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein the control circuit 140 (fig. 3, i.e. a gating circuit) is configured to 
Regarding claim 20, Lovens in view of Fishman et al and Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein the first switch device SW1 (fig. 3) is responsive to the first pulse signal 150 (fig. 4) and the second switch device SW2 (fig. 3) is responsive to the second pulse signal 152 (fig. 4) (¶ 0008).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of reference, to include such switch arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction heating system that can be mounted in a confined area for diverse operations of induction heating in such confined areas (¶ 0010).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (CN 1810069) in view of Morrison (US 20030111461).
Regarding claim 8, Lovens discloses a method (abstract) for operating an induction heater (see figure 2) powered by a battery (i.e. an appropriate AC power), the 
generating a first current (see figure 2 for current flows as indicated by arrows), having a first direction (see indicated arrows of the induction coil 102a), through the first induction coil 102a (fig. 2) according to the target power and the pulse signal; and 
generating a second current (see figure 2 for current flows in opposite direction as indicated by arrows), having a second direction (see indicated arrows of the induction coil 102b) that is opposite from the first direction, through the second induction coil according to the target power and the pulse signal (¶ 0005, 0017).
Lovens discloses all the limitations of the claimed invention as set forth above, except for determining a target power to apply to the induction heater; determining a battery characteristic; and generating a pulse signal according to the battery characteristic.
However, Morrison teaches determining a target power 20 (fig. 5, i.e. DC source) to apply to the induction heater (see figure 1); determining a battery characteristic (i.e. voltage in the range of 12-24 volts); and generating a pulse signal 150, 152 (fig. 4) according to the battery characteristic (¶ 0007, 0028). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such power source as set forth above, as suggested and taught by Morrison, for the purpose of operating at a high frequency to produce a relatively low reference depth of heating by the output induction heating coil for efficient heating of related constituents within a very confined compartment (¶ 0007).
claim 9, Lovens in view of Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein determining a battery characteristic (i.e. voltage in the range of 12-24 volts) comprises: measuring a voltage of the battery during a no-load condition (¶ 0026-0027, i.e. measure by volt meter 204 in figure 5); and determining a relative state of charge of the battery based on the measured voltage (¶ 0006, 0022).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such battery characteristic as set forth above, as suggested and taught by Morrison, for the purpose of operating at a high frequency to produce a relatively low reference depth of heating by the output induction heating coil for efficient heating of related constituents within a very confined compartment (¶ 0007).
With respect to claim 10, Lovens in view of Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein generating the pulse signal 150, 152 (fig. 4) according the battery characteristic (i.e. voltage in the range of 12-24 volts) comprises: determining a pulse period e (fig. 4, i.e. dead time) based on the determined relative state of charge; and generating the pulse signal 150, 152 (fig. 4) based on the determined pulse period (¶ 0022). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such pulse signal period as set forth above, as suggested and taught by Morrison, for the purpose of operating at a high frequency to produce a relatively low reference depth of heating 
With respect to claim 11, Lovens in view of Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein a length (see figure 4, i.e. a sufficient amount of dead time) of the pulse period e (fig. 4, i.e. dead time) is directly proportional to a value of the relative state of charge (¶ 0006, 0023, i.e. “At the same time, the first capacitor is then charged to the full potential of the clean DC source. The switch is then opened (turned off), and after a sufficient amount of dead time has elapsed, the second switch is turned on. When the second switch is closed, the second AC capacitor then discharges through the inductor, producing the other half of the AC sinusoidal current, and is then charged to the full potential of the clean DC source, but in the opposite polarity of the other capacitor. This process is then repeated as long as the gate signals are present.”).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such pulse signal period as set forth above, as suggested and taught by Morrison, for the purpose of operating at a high frequency to produce a relatively low reference depth of heating by the output induction heating coil for efficient heating of related constituents within a very confined compartment (¶ 0007).
With respect to claim 12, Lovens in view of Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein: generating the first current comprises operating a first switch SW1 (fig. 3) according to a first portion of the generated pulse signal 150, 152 (fig. 4); and generating the second 
With respect to claim 13, Lovens in view of Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein: the first portion of the generated pulse signal 150 (fig. 4) and the second portion of the generated pulse signal 152 (fig. 4) are non-overlapping pulses (see figure 4, i.e. separated by a distance or dead time e) (¶ 0022).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of reference, to include such pulse arrangement as set forth above, as suggested and taught by Morrison, for the purpose of providing of a compact induction heating system that can be mounted in a confined area for diverse operations of induction heating in such confined areas (¶ 0010).
With respect to claim 14, Lovens in view of Morrison discloses the limitations of the claimed invention as set forth above of which Morrison further discloses wherein: generating the first current comprises selectively connecting the first induction coil 112 (i.e. called a primary winding) to a ground potential 36 (fig. 2) ; and generating the second current comprises selectively connecting the second induction coil 50’ (i.e. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KET D DANG/Examiner, Art Unit 3761   

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761